Citation Nr: 0521568
Decision Date: 08/10/05	Archive Date: 09/19/05

DOCKET NO. 99-00 484A                       DATE AUG 10 2005


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Whether a timely substantive appeal has been filed with respect to a September 1995 denial of the claim for entitlement to an increased rating for bilateral Achilles tendonitis.

2. Entitlement to an increased disability rating for right foot Achilles tendonitis with heel spur, evaluated as noncompensably disabling for the period prior to December 24, 1997, and as 10 percent disabling for the period from December 24, 1997.

3. Entitlement to an increased disability rating for left foot Achilles tendonitis with heel spur, evaluated as noncompensably disabling for the period prior to December 24, 1997, and as 10 percent disabling for the period from December 24, 1997.

4. Entitlement to separate compensable ratings for bilateral ankle and heel scars.



REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from October 1980 to August 1992. According to his DD Form 214, he had an additional three years and five months of active duty service.

In a September 1995 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York denied the veteran's claims of entitlement to increased ( compensable) ratings for right and left Achilles tendonitis. He attempted to appeal the September 1995 decision, but in May 1998 the RO informed him that his appeal was untimely. The veteran appealed the May 1998 determination as to the timeliness of his substantive appeal to the Board of Veterans' Appeals (Board). In December 1998, the RO granted separate 10 percent ratings for the veteran's right and left Achilles tendonitis with heel spurs, effective December 24, 1997. In May 2003, the RO denied entitlement to an increased rating for the disorders.

As will be discussed in further detail below, the Board finds that the veteran did submit a timely substantive appeal with respect to the September 1995 rating decision denying his claims for increased ratings. For this reason the Board has recharacterized the increased rating issues on appeal to reflect that those issues originate from the September 1995 rating decision, and not from any subsequent rating action. Hence, that appeal now involves two periods for consideration: that period prior to December 24, 1997 (i.e., that portion of the appeal period during

-2



which his bilateral Achilles tendonitis were each rated as noncompensably disabling), and that period from December 24, 1997 (during which bilateral Achilles tendonitis are each rated as 10 percent disabling).

The issue of entitlement to separate compensable ratings for surgical scars of the heels and ankles is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. A September 1995 rating decision denied entitlement to an increased rating for bilateral Achilles tendonitis; the RO mailed the veteran notice of the September 1995 rating decision on October 13, 1995.

2. The veteran filed a notice of disagreement as to the September 1995 rating decision in February 1996.

3. A statement of the case pertaining to the increased rating issue was mailed to the veteran on May 5, 1997.

4. The veteran's substantive appeal to the September 1995 rating decision was received by the RO on July 9, 1997; the postmark date for the substantive appeal is not known.

5. For the period prior to December 24, 1997, the veteran's right foot Achilles tendonitis with heel spur was manifested by a moderate limitation of ankle motion, but not by marked limitation of right ankle motion, or by more than a moderate foot InJury.

6. For the period since December 24, 1997, the veteran's right foot Achilles tendonitis is not manifested by marked limitation of ankle motion, or by more than a moderate foot injury.

- 3 



7. For the period prior to December 24, 1997, the veteran's left foot Achilles tendonitis with heel spur was manifested by a moderate limitation of ankle motion, but not by marked limitation of right ankle motion, or by more than a moderate foot Injury.

8. For the period since December 24, 1997, the veteran's left foot Achilles tendonitis is not manifested by a marked limitation of ankle motion, or by more than a moderate foot injury.

CONCLUSIONS OF LAW

1. The veteran timely submitted a substantive appeal to the September 1995 rating decision which denied entitlement to an increased disability rating for bilateral Achilles tendonitis. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.305, 20.306 (2004).

2. For the period prior to December 24, 1997, the criteria for a 10 percent rating for right foot Achilles tendonitis with heel spur have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271, 5284 (2004).

3. For the period from December 24, 1997, the criteria fora rating in excess of 10 percent for right foot Achilles tendonitis with heel spur have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271, 5284.

4. .For the period prior to December 24, 1997, the criteria for a 10 percent rating for left foot Achilles tendonitis with heel spur have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271, 5284.

- 4



5. For the period from December 24, 1997, the criteria for a rating in excess of 10 percent for left foot Achilles tendonitis with heel spur have not been met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271, 5284.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist a claimant in the development of a claim. Under 38 U.S.C.A. § 5103(a) and 38CF.R. § 3.159, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will seek to provide, which information and evidence the claimant is expected to provide, and to ask for any evidence in the claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the Agency of Original Jurisdiction on a claim for VA benefits, even if the claim and initial unfavorable adjudication occurred prior to the effective date of the VCAA.

In light of the disposition below of the issue concerning the timeliness of the veteran's appeal of the September 1995 rating decision, the Board need not address whether he has received the notice to which he is entitled under 38 U.S.C.A. § 5103(a) as to that issue; With respect to the increased rating issues on appeal, the record reflects that September 1995, December 1998, and May 2003 rating decisions, and May 1997 and January 2004 statements of the case, provided him with the relevant rating criteria for establishing a higher rating for the Achilles tendonitis with heel spur disorders. In July 2004 correspondence, VA informed the veteran of his responsibilities as well as of VA's responsibilities in obtaining evidence in connection with his claims, and advised him to submit any pertinent evidence in his possession. The correspondence also informed him of the

- 5 



information and evidence necessary to substantiate his claims. His claims were thereafter readjudicated in a September 2004 supplemental statement of the case.

As indicated above, the veteran was notified of the criteria applicable to his claims in the September 1995, December 1998, and May 2003 rating decisions, and in the May 1997 and January 2004 statements of the case, and was provided with complete VCAA notice in July 2004. His claims were thereafter readjudicated by VA in September 2004. Collectively, the foregoing notices substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 (2002). At this stage of the appeal, the Board finds that no further notice is needed to comply with the VCAA, and that the failure to provide the veteran with VCAA notices prior to the September 1995 adjudication did not affect the essential fairness of the adjudication, and therefore was not prejudicial to the veteran. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet.App. 384,394 (1993). The veteran has not alleged prejudice from any error in the timing or content of the VCAA notice, and given the specificity of the VCAA notice, as well as the time afforded the veteran following the notice to respond, the Board finds that any error in the timing of the notice is harmless.

With respect to VA's duty to assist the veteran in obtaining evidence in connection with his claims, all relevant evidence identified by him, and for which he authorized VA to obtain, is on file. In addition, he was afforded VA examinations in connection with his claims in July 1995, September 1998, March 1999, December 2000 and July 2004. The Board notes that no communication has been received from the veteran following the July 2004 VCAA notice suggesting the presence of any additional records to secure, and his representative in March 2005 informed VA that the appellant had no additional evidence to submit.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of the VCAA or the implementing regulations. Therefore, the veteran will not be prejudiced by the Board proceeding to the merits of the claims. See Bernard v. Brown, 4 Vet. App. 384,392-94 (1993).

- 6




I. Timeliness of the July 1997 substantive appeal

An appeal to the Board "consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal." 38 C.F.R. § 20.200. The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the agency of original jurisdiction (AOJ). 38 C.F.R. § 20.202. To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case (SOC) to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed. 38 C.F.R.
§ 20.302(b)(1).

VA regulations further provide that, absent evidence of a postmark, it is presumed that any written document required to be "filed within a specified period of time," which includes a notice of disagreement or substantive appeal, was mailed five days prior to the actual receipt of the document by the RO, excluding Saturdays, Sundays, and legal holidays. 38 C.F.R. § 20.305(a). The regulations also provide that where the time limit for filing a document would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation of the time limit. 38 C.F.R. § 20.305(b). For the purpose of38 C.F.R. § 20.305, the "legal holidays" include July 4 (Independence Day). 38 C.F.R. § 20.306.

If the claimant fails to file a Substantive Appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision." Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the veteran filed a claim seeking increased ratings for his bilateral Achilles tendonitis. A September 1995 rating decision denied entitlement to increased disability ratings for those disorders. The veteran was notified of this decision on October 13, 1995. He submitted a notice of disagreement as to the September 1995 decision in February 1996, and was issued a responsive statement

- 7 



of the case on May 5, 1997. The Board notes that as the 60 day period from that date fell on a legal holiday, July 4, 1997, the veteran had until July 7, 1997 (the following Monday) in which to file his substantive appeal. His substantive appeal as to the September 1995 rating decision was actually received on July 9, 1997. The envelope in which the veteran sent his substantive appeal is not on file. . Consequently, as the actual postmark date of the substantive appeal is not known, the veteran is entitled to application of the "mailbox rule." Applying that rule the Board must presume that his substantive appeal was postmarked on July 3, 1997 (again, because July 4, 1997, was a legal holiday). Through operation of V A regulations, the veteran's substantive appeal is considered as having been received within 60 days of the issuance of the May 1997 statement of the case. His substantive appeal of the September 1995 rating decision is therefore timely.

II. Increased ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the right and left Achilles tendonitis with heel spurs, and the Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in VA's Schedule
for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2004). The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

- 8 



Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the provisions of 38 C.F .R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.

Factual background

The veteran's service ended in August 1992. Service connection for right and left Achilles tendonitis was granted in June 1993. Each disorder was evaluated as noncompensably disabling. A June 1995 rating decision granted a temporary total evaluation for the disorders (with recognition of heel spurs as a component), from December 28, 1994, to January 31, 1995, and continued the noncompensable evaluations for both disorders effective February 1, 1995. In December 1998, the RO granted separate 10 percent evaluations for the Achilles tendonitis with heel spurs, effective December 24, 1997. The 10 percent evaluations have remained in effect since that time.

VA treatment records for June 1994 to December 2003 show that in June 1994 the yeteran exhibited good range of ankle motion without swelling or more than mild tenderness. In September 1994, he was able to dorsiflex his ankles to neutral, without any evident tenderness. After developing complaints of heel pain, he was discovered to have retrocalcaneal heel spurs at the insertion of the tendo Achilles. He underwent excision of both heel spurs in December 1994, and convalesced for several weeks. By April 1995, his heels were still tender, but X-ray studies were

- 9



<;

unremarkable. He thereafter continued to report bilateral heel pain, especially with walking, and indicated that the pain interfered with his job. In May 1995, he demonstrated a slightly antalgic gait, with dorsiflexion to 7 degrees and 4-/5 strength in his plantar flexors; he demonstrated full range of ankle motion on another occasion in May 1995. In July 1995, he again exhibited a slightly antalgic gait with full strength, dorsiflexion to 0 degrees, and normal plantar flexion. In September 1995 he was able to dorsiflex both ankles to neutral, plantar flex the right ankle to 35 degrees, and plantar flex the left ankle to 40 degrees. He had hind foot tightness. Subsequent treatment records consistently show full strength in the ankles, with tenderness at the Achilles insertion.

In February 1998 he began Achilles tendon stretching exercises, at which time he demonstrated a slow, but non-antalgic walk. He was able to dorsiflex his right ankle to 8 degrees and his left ankle to 10 degrees. In March 1999, electrodiagnostic studies of the feet were normal. X-ray studies of the left ankle in October 2002 showed a small plantar calcaneal spur with a large area of calcification at the Achilles tendon attachment. X-ray studies of the right ankle showed posterior calcaneal spurring with calcification in the region of the Achilles tendon attachment.

The veteran attended a VA examination in July 1995. He complained of pain with motion of the ankles over the Achilles tendon and heel. He could dorsiflex both ankles to 20 degrees and plantar flex the ankles to 40 degrees. X-ray studies showed an un-united fragment at the right medial malleolus (probably representing an old fracture fragment), with no evidence of recent fracture. X-ray studies of the left ankle showed no evidence of fracture or dislocation.

On VA examinations in September 1998 the veteran complained of bilateral heel pain, with flare ups after prolonged standing. He denied using any assistive devices, but reported wearing corrective shoes and inserts. He explained that he worked for the past five years as a corrections officer. Physical examination showed no foot edema or instability. He walked slow but erect. The examiner identified other present foot disorders, including hammertoes and hallux valgus. The veteran demonstrated a normal range of ankle motion, bilaterally. His ankles

- 10 



_were tender to palpation, and he exhibited difficulty with heel walking, as well as pain with rising onto his heels. X-ray studies of the feet showed no fractures or dislocations, but did show calcaneal spurs. The veteran was diagnosed with recurrent bilateral heel spurs.

At a March 1999 VA examination, the veteran complained of bilateral foot and heel pain, stiffness, swelling, and fatigue. He reported that he could not walk more than eight blocks and that his ankle disorders interfered with his job requirements when duty called for him to stand or walk for a prolonged period. Physical examination showed that he could walk on his toes without pain, but experienced pain after walking a few steps on his heels. He exhibited marked bilateral Achilles tendon tightness and spasm, as well as Achilles weakness of 4/5. There was marked hyperesthesia of both feet. The diagnoses included bilateral foot pain due, in part, to bilateral heel spurs.

The veteran attended a VA examination in December 2000. He reported experiencing foot pain and numbness, as well as difficulty with walking. He reported experiencing flare-ups with prolonged standing or walking, or when traversing stairs. He denied using assistive devices, but reported using corrective shoes and inserts. The veteran explained that he had worked as a computer specialist for the past 18 months. Physical examination showed that he walked erect without a limp. He could rise onto his heels and toes slowly. As to the complaints of numbness, the examiner noted that electrodiagnostic testing in March 1999 was normal. The examiner diagnosed calcaneal spurs.

On file is an October 2003 statement by a private physician. He indicates that he treated the veteran for Achilles tendonitis, and that the appellant had markedly limited range of motion at the ankle joints secondary to tendonitis.

At a July 2004 VA examination, the veteran complained of daily foot pain and intermittent stiffness and swelling. He reported that his symptoms were precipitated by prolonged standing and by ambulation. He stated that he could ambulate without assistive devices up to a half mile, but he denied using any such assistive devices. He reported that he was employed in security, in a job requiring prolonged standing

- 11 



which aggravated his foot pain. Physical examination showed that the veteran had pes planus. His range of foot/ankle motion was normal. He demonstrated no pain with moving his joints, but did show pain with ambulation. He exhibited foot tenderness, but ambulated normally, with normal weight-bearing. The veteran did not have any foot deformities. X-ray studies of the left ankle showed a small plantar calcaneal spur with a large area of calcification at the Achilles tendon attachment. X-ray studies of the right ankle showed posterior calcaneal spurring with calcification in the region of the Achilles tendon attachment. The diagnosis was bilateral Achilles tendonitis.

Analysis

The RO evaluated the veteran's right and left Achilles tendonitis with heel spur disorders as 10 percent disabling each under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis). That code in turns provides that tenosynovitis will be rated based on limitation of motion of affected parts as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation is warranted for limitation of ankle motion which is moderate. A 20 percent evaluation is warranted for limitation of ankle motion which is marked. 38 C.F.R. § 4.71a, Diagnostic Code 5271. Normal range of motion of the ankle is 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2004).

A 10 percent evaluation is assigned for moderate foot injury. A 20 percent evaluation is assigned for moderately severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

A. The period prior to December 24, 1997

Review of the evidence pertinent to the period prior to December 24, 1997, shows that the veteran's bilateral ankle dorsiflexion generally ranged from neutral to 7 degrees, although plantar flexion in both ankles was substantially normal when tested on all occasions. Following his December 1994 surgery he continued to

- 12 



complain on a consistent basis of bilateral heel pain and demonstrated heel tenderness, with an antalgic gait and some diminishment of plantar flexor strength. In light of the foregoing, the Board finds that the evidence supports a 10 percent evaluation each for the right and left Achilles tendonitis with heel spurs for the period prior to December 24, 1997. The Board concludes, however, that an evaluation in excess of 10 percent for either disorder is not warranted.

In this regard the record shows that while the veteran generally exhibited diminished dorsiflexion in both ankles, he also demonstrated substantially full to normal plantar flexion, and on VA examination in July 1995 was able to dorsiflex each ankle to 20 degrees, and plantar flex each to 40 degrees. As discussed previously, normal range of ankle motion is 0 to 20 degrees dorsiflexion, and 0 to 45 degrees plantar flexion. Although he exhibited some decreased strength in his plantar flexors, he retained 4-/5 strength. In addition, his gait, while occasionally antalgic, was consistently described as no more than slightly abnormal. The Board has considered functional loss due to pain, weakness and incoordination, but finds that in light of the largely unimpaired plantar flexion, and the retention of substantial ankle strength, the limitation of right or left ankle motion is more accurately described as moderate, and not marked, in nature. An evaluation in excess of 10 percent under Diagnostic Code 5271 for either Achilles tendonitis disorder for the period prior to December 24, 1997, is therefore not warranted.

In addition, given that the evidence shows no more than a moderate level of restricted foot motion, and that service connection is in effect only for recurring heel spurs (i.e., service connection is not in effect for such foot disorders as hammertoes or hallux valgus), the Board finds that, even with consideration of heel pain and a slightly antalgic gait, neither Achilles tendonitis with heel spur disorder is accurately characterized as representing more than a moderate foot injury. Consequently, a rating higher than 10 percent under Diagnostic Code 5284 for either disorder is not warranted.

In sum, for the period prior to December 24, 1997, the veteran is entitled to a 10 percent evaluation, but not more, for his service-connected right Achilles tendonitis

- 13 



with heel spur; and to a 10 percent evaluation, but not more, for his service-connected left Achilles tendonitis with heel spur.

B. The period from December 24, 1997

For the period from December 24, 1997, based on the medical evidence on file the Board finds that the preponderance of the evidence is against assignment of an evaluation in excess of 10 percent for either disorder. In this regard, the record shows that while he demonstrated some limitation of dorsiflexion when treated in February 1998, he was able to dorsiflex both ankles to at least 8 degrees, and VA examiners consistently noted the presence of full dorsiflexion and plantar flexion in the ankles. He displayed no gait abnormalities, and only some ankle weakness, with remaining strength of at least 4/5. Although a private physician in October 2003 reported that the veteran had "marked" limitation of ankle motion due to tendonitis, the physician did not report the veteran's actual range of ankle motion. The Board finds that the VA examination reports on file carry far greater evidentiary value as to the extent of any limitation of ankle motion than the October 2003 statement by the private physician, whose personal definition of "marked" is unclear from the record.

Given that the record as a whole indicates that the veteran retains substantially full ankle motion, even when any functional loss due to pain is considered, the Board finds that the limitation in his right and left ankles is not even remotely describable as marked. A rating in excess of 10 percent under Diagnostic Code 5271 for either the right or the left Achilles tendonitis with heel spur is therefore not warranted.

In addition, given the veteran's substantial remaining bilateral ankle motion and ability to weight bear without difficulty, and as the only foot disorders for which service connection is in effect are heel spurs, and in light of the absence of any suggestion that the heel spurs otherwise cause any foot impairment other than limitation of motion, the Board finds that the veteran is not entitled to a rating higher than 10 percent for either disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which would require the presence of at least moderately severe foot injury.

- 14



The veteran's representative appears to suggest that the right and left Achilles tendonitis disorders could be appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002. That diagnostic code pertains to rheumatoid arthritis, a disorder rated on the basis of an active process, or on chronic residuals. Given the absence of a diagnosed rheumatoid arthritis in the veteran, as well as the incongruity between the manifestations of the service-connected Achilles tendonitis disorders and the findings required for assignment of ratings under Diagnostic Code 5002, the Board finds that the provisions of38 C.F.R. § 4.71, Diagnostic Code 5002 are not for application. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In sum, the evidence of record does not support an evaluation in excess of 10 percent either disorder. The Board accordingly finds that the preponderance of the evidence is against the claims, and that a rating in excess of 10 percent for either disability is not in order.

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2004). The veteran contends that his bilateral Achilles tendonitis with heel spur disorders interfered with his 'former occupation as a corrections officer and in his current occupation in the security field. Specifically, he alleges that the prolonged standing required at his jobs caused his disorders to become symptomatic. Notably, however, the evidence does not show, and the veteran does not contend, that he lost any time from work on account of the disorders, or that the disorders adversely impacted his employment beyond the 10 percent ratings already assigned for each ankle and foot. Moreover, the record reflects that the veteran has several other nonservice-connected foot disorders which clearly impact his ability to stand for prolonged periods.

In addition, the current evidence of record does not reflect frequent periods of hospitalization because of either service-connected disability, or indicate that the manifestations of either disability are unusual or exceptional. Rather, the evidence shows that the manifestations of the disabilities are those contemplated by the schedular criteria. In sum, there is no indication in the record that the average industrial impairment resulting from the disabilities would be in excess of that

- 15 



contemplated by the assigned evaluation. Accordingly, in the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218,227 (1995).

ORDER

A timely substantive appeal as to the September 1995 rating decision denying entitlement to increased (compensable) ratings for right and left Achilles tendonitis has been submitted.

Subject to the controlling regulations applicable to the payment of monetary benefits, a 10 percent evaluation for right Achilles tendonitis with heel spur for the period prior to December 24, 1997, is granted.

Subject to the controlling regulations applicable to the payment of monetary benefits, a 10 percent evaluation for left Achilles tendonitis with heel spur for the period prior to December 24, 1997, is granted.

Entitlement to a rating in excess of 10 percent for right Achilles tendonitis with heel spur for the period from December 24, 1997, is denied.

Entitlement to a rating in excess of 10 percent for left Achilles tendonitis with heel spur for the period from December 24, 1997, is denied.

REMAND

In a June 1995 rating decision the RO granted the veteran a temporary total rating based on December 1994 surgery to excise heel spurs from both feet. In February 2000, the RO denied entitlement to service connection for bilateral heel spurs, but

- 16 



in a May 2003 rating decision recognized that service connection for bilateral heel spurs was effectively granted in June 1995.

VA treatment records for May 1995 show that the scars resulting from the December 1994 surgery were tender. On VA examination in September 1998 the surgical scars were described as healed and nontender, without ulceration. At his March 1999 VA examination, the veteran's surgical scars were described as minimally tender and adherent. When examined by VA in July 2004, the surgical scars were measured as 1.5 inches, and described as objectively tender and painful, with minimal tissue adherence but no ulceration.

As indicated above, service connection is in effect for bilateral heel spurs, and consequently, service connection is in effect for scars resulting from the December 1994 procedure to excise the spurs. Notably, the RO has not yet addressed what rating is warranted for the scars resulting from the heel spur surgery. The Board will therefore remand the case to allow the RO the opportunity to address, in the first instance, the proper rating assignable for the scars at issue. Bernard.

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO should send the veteran and his representative a letter that complies with
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The letter should explain what, if any, information (medical or lay evidence) not previously provided to the Secretary is necessary to substantiate the claim for a compensable rating for scars of the ankles and heels. The letter should also specifically inform the veteran and his representative which portion of the evidence is to be provided by the claimant, which part, if any, the RO will attempt to obtain on his behalf, and a request that the veteran provide any evidence in his possession that pertains to this

- 17 



claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

2. The RO should contact the veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to the remaining claim on appeal. With any necessary authorization from the veteran the RO should attempt to obtain and associate with the claims files any medical records identified by him which have not been secured previously.

3. If the RO is unsuccessful in obtaining any private medical records identified by the veteran, it. should inform the appellant and his representative of this and ask them to provide a copy of the outstanding medical records.

4. The RO should also schedule the veteran for a VA examination by a physician with appropriate expertise to determine the nature and severity of the surgical scars of the ankles and heels from the December 1994 bilateral heel spur excision. All indicated studies should be performed, and all findings should be reported in detail. In accordance with the latest AMIE worksheets for rating scars the examiner is to provide a detailed review of the veteran's pertinent medical history, current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. The veteran's claims files, including a copy of this

- 18 



remand, must be made available to the examiner for review.

5. Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

6. The RO should then prepare a rating decision and adjudicate the issue of entitlement to separate compensable ratings for surgical scars of the ankles and heels_ If the benefits sought on appeal are not granted in full the RO must issue a supplemental statement of the case, which should include citation both to the current criteria for rating scars, and to the rating criteria in effect prior to August 27, 2002. The RO should provide the appellant and his representative an opportunity to respond. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent.

After the veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the RO. The veteran has the right to submit additional

- 19 



evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. ROWN
	Veterans Law Judge, Board of Veterans' Appeals

- 20




